Case 17-04021       Doc 96    Filed 08/11/21 Entered 08/11/21 11:09:40            Main Document
                                          Pg 1 of 31


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


In Re:                                      )
                                            )
PATRIOT COAL CORPORATION,                   )        Case No. 12-51502-659
                                            )        Judge Kathy A. Surratt-States
                                            )        Chapter 11
                       Debtor.              )
                                            )
EUGENE DAVIS, solely in his capacity as     )        Adversary No. 17-4021-659
Liquidating Trustee for the PCC Liquidating )
Trust,                                      )
                       Plaintiff,           )        PUBLISHED
                                            )
       -v-                                  )
                                            )
WEST VIRGINIA STATE TAX DEPARTMENT, )
                                            )
                                            )
                       Defendant.           )

                                           ORDER

         The matter before the Court is West Virginia State Tax Department’s Motion for Summary

Judgment, West Virginia State Tax Department’s Memorandum in Support of Motion for Summary

Judgment, West Virginia State Tax Department’s Statement of Uncontroverted Material Facts,

Plaintiff Eugene Davis’ [sic] Motion for Summary Judgment, Memorandum of Law in Support of

Plaintiff Eugene Davis’ [sic] Motion for Summary Judgment, West Virginia State Tax Department’s

Response to Plaintiff’s Statement of Material Facts, West Virginia State Tax Department’s Objection

to Plaintiff’s Motion for Summary Judgment, Plaintiff Eugene Davis’ [sic] Response in Opposition

to Defendant West Virginia State Tax Department’s Motion for Summary Judgment, Plaintiff’s

Response to the West Virginia State Tax Department’s Statement of Material Facts, West Virginia

State Tax Department’s Reply in Support of its Motion for Summary Judgment, Plaintiff’s Reply in

Support of Motion for Summary Judgment and West Virginia State Tax Department’s Surreply in

Further Opposition to Plaintiff’s Motion for Summary Judgment. Upon consideration of the record

as a whole, the Court makes the following FINDINGS OF FACT:
Case 17-04021       Doc 96    Filed 08/11/21 Entered 08/11/21 11:09:40            Main Document
                                          Pg 2 of 31


       On July 9, 2012, Patriot Coal Corporation and a number of its affiliates (hereinafter

“Debtors”) filed Voluntary Petitions for relief under Chapter 11 of the Bankruptcy Code (hereinafter

“First Bankruptcy Cases”) in the United States Bankruptcy Court for the Southern District of New

York (hereinafter “New York Bankruptcy Court”). On December 19, 2012, the First Bankruptcy

Cases were transferred to the United States Bankruptcy Court for the Eastern District of Missouri

following the New York Bankruptcy Court’s Memorandum Decision entered on November 27, 2012,

which instructed that the cases would be transferred. This Court confirmed Debtors’ Joint Plan of

Reorganization (hereinafter “First Plan of Reorganization”) in the First Bankruptcy Cases on

December 18, 2013. On May 12, 2015, Debtors filed Voluntary Petitions for relief under Chapter

11 of the Bankruptcy Code again (hereinafter “Second Bankruptcy Cases”) in the United States

Bankruptcy Court for the Eastern District of Virginia (hereinafter “Virginia Bankruptcy Court”). The

plan of reorganization in the Second Bankruptcy Cases (hereinafter “Second Plan of Reorganiza-

tion”) was confirmed on October 9, 2015. On October 26, 2016, according to the Second Plan of

Reorganization, the liquidating trust assets vested in Eugene Davis, the duly appointed Liquidating

Trustee (hereinafter “Plaintiff”) for the Patriot Coal Corporation Liquidating Trust (hereinafter

“Liquidating Trust”).

       On May 12, 2016, Plaintiff filed an adversary proceeding against the West Virginia State Tax

Department (hereinafter “Defendant”) in the Virginia Bankruptcy Court (hereinafter “Virginia

Adversary”). Plaintiff alleged in the Virginia Adversary that Defendant owed the Liquidating Trust

$5,325,826.83 in tax refunds and interest. Defendant filed West Virginia State Tax Department’s

Motion to Dismiss in the Virginia Adversary (hereinafter “First Motion to Dismiss”) based on two

grounds: (1) the Virginia Bankruptcy Court lacked jurisdiction to adjudicate the dispute due to

sovereign immunity and (2) the Virginia Bankruptcy Court should abstain from hearing the dispute

pursuant to 28 U.S.C. § 1334(c)(1). A hearing was held in the Virginia Bankruptcy Court on

Defendant’s First Motion to Dismiss. On November 22, 2016, the Virginia Bankruptcy Court entered

its Memorandum Opinion granting Defendant’s First Motion to Dismiss.


                                                -2-
Case 17-04021      Doc 96     Filed 08/11/21 Entered 08/11/21 11:09:40            Main Document
                                          Pg 3 of 31


       On February 8, 2017, Plaintiff filed, in this Court, Complaint for Turnover of Tax Refunds

Owed to Patriot Coal Corporation, Panther LLC, Coyote Coal Company and Catenary Coal

Company (hereinafter “Complaint”) alleging that Defendant owes the Liquidating Trust at least

$5,325,826.83. Defendant filed West Virginia State Tax Department’s Motion to Dismiss

(hereinafter “Second Motion to Dismiss”) and argued that Plaintiff was attempting to re-litigate the

same turnover action that was dismissed by the Virginia Bankruptcy Court, that the Virginia

Bankruptcy Court dismissed the Virginia Adversary for failure to state a claim under Section 542

of the Bankruptcy Code and the ruling was final and binding. Plaintiff argued in response that the

Virginia Bankruptcy Court granted Defendant’s First Motion to Dismiss because the Virginia

Bankruptcy Court lacked jurisdiction to adjudicate the claim on the basis of sovereign immunity, the

dismissal was granted without prejudice and the decision of the Virginia Bankruptcy Court was not

intended to preclude subsequent litigation in this Court. This Court entered its Order denying

Defendant’s Second Motion to Dismiss on May 29, 2018.

       On June 28, 2018, Defendant filed West Virginia State Tax Department’s Motion to Dismiss

for Subject-Matter Jurisdiction (hereinafter “Third Motion to Dismiss”) in which Defendant argued

that the Court lacks subject matter jurisdiction and that the Complaint should be dismissed for

violating sovereign immunity. Plaintiff filed Trustee’s Response in Opposition to the West Virginia

State Tax Department’s Motion to Dismiss for Lack of Subject Matter Jurisdiction and argued that

the Court does have subject matter jurisdiction over the tax refund claims and that the Complaint

does not violate Defendant’s sovereign immunity. This Court entered its Order denying Defendant’s

Third Motion to Dismiss on June 25, 2019.

       On December 20, 2019, Defendant filed the West Virginia State Tax Department’s Motion

for Summary Judgment arguing Plaintiff cannot maintain a Section 542 turnover action against

Defendant because none of the purported refund claims are liquidated or undisputed under state

law; that most of Plaintiff’s purported refund claims are time-barred under West Virginia law; and

to the extent Plaintiff could establish that a liquidated and undisputed right to any refund amount


                                                -3-
Case 17-04021       Doc 96     Filed 08/11/21 Entered 08/11/21 11:09:40               Main Document
                                           Pg 4 of 31


exists on the disputed facts in this case, Defendant has the right to offset any amount against the

$10,000,000.00 Debtors still owes Defendant under the parties claim settlement as expressly

preserved in the confirmation orders from Patriot’s prior Chapter 11 cases (hereinafter “Claim

Settlement”). On December 20, 2019, Defendant filed West Virginia State Tax Department’s

Memorandum in Support of Defendant’s Motion for Summary Judgment. Additionally, on December

20, 2019, Defendant filed West Virginia State Tax Department’s Statement of Uncontroverted

Material Facts. Defendant further argues that Plaintiff failed to file a timely refund request or failed

to timely challenge Defendant’s decision denying their tax refund request.

        On December 20, 2019, Plaintiff filed Plaintiff Eugene Davis’ [sic] Motion for Summary

Judgment arguing Defendant owes the Liquidating Trustee $6,000,000.00 in tax refunds due to

Debtors. Plaintiff asserts the terms of the Claim Settlement prohibit Defendant from offsetting any

amounts that may be due under the Claim Settlement against the refunds due and owing to Plaintiff.

On December 20, 2019, Plaintiff also filed Memorandum of Law in Support of Plaintiff Eugene

Davis’ [sic] Motion for Summary Judgment where Plaintiff argues the right to obtain four outstanding

refund claims from Defendant for the following Patriot entities:

  Refund Year              Patriot Entity               Original Refund        Refund Plus Interest
     2011            Catenary Coal Company               $1,219,083.50            $1,510,851.98
     2012            Coyote Coal Company                  $750,070.04             $1,175,512.82
     2012            Panther LLC                         $1,755,463.52            $2,681,867.31
     2013            Patriot Coal Corporation             $459,939.00              $645,502.33
                     Total                               $4,184,556.06            $6,013,734.44

Plaintiff argues the tax refunds owed to Catenary Coal Company, Panther LLC, and Coyote Coal

Company originate from severance taxes. The tax refund owed to Patriot Coal Corporation

originates from a franchise tax. Plaintiff emphasizes the only issue relevant to the Patriot Coal

Corporation refund is Defendant’s ability to offset it. Defendant requires coal companies to pay tax

on the coal they “sever” from the ground and sell. Coal severance taxes are imposed upon coal

producers in the State of West Virginia. Under the West Virginia Tax Procedure and Administration

Act, the applicable severance tax rate depends on the width of the seam of coal mined (hereinafter

“severance tax rate”). The thinner the seam, the lower the severance tax rate. Although the default

                                                  -4-
Case 17-04021      Doc 96     Filed 08/11/21 Entered 08/11/21 11:09:40             Main Document
                                          Pg 5 of 31


severance tax rate is 5%, coal companies may pay a reduced severance tax rate of 1% or 2% if the

seam is thinner (hereinafter “thin seam tax rate”). Each month, a coal company estimates its

monthly severance tax liability and pays Defendant that amount. Every calendar year, a coal

company files eleven monthly estimates and an annual return. Defendant’s geologists are

responsible for reviewing and approving isopach maps to ensure a coal company is utilizing the

appropriate severance tax rate. See Ex. 17, W.Va. Code §11-13A-3(f)(3). Defendant concedes in

the numerous pleadings filed with this Court that “on or about January 31, 2012, Catenary Coal

Company filed its 2011 annual coal severance tax return;…claimed a refund of $1,219,083.43; and

a month later, the Tax Department approved the refund claim.” [See Boyle Declaration].

       As to the purported tax refund due and owing to Coyote Coal Company, Defendant’s

geologist, in reference to evaluating the Coyote Coal Company isopach map for the thin seam tax

rate determination stated, “I passed the Coyote Coal Blue Creek Mine #2 because the maps were

excellent and it actually qualified.” See Doc 73. Ex. 35, Irby Dep. Ex. 14, WVST003933. That same

day, West Virginia Tax Department’s geologist sent an internal email to another West Virginia Tax

Department employee informing her that Coyote had provided the amended maps and, based upon

his review, Coyote’s “maps are approved for both years. The new maps really are good.” See Ex.

36, Hamilton Dep. Ex. 5, WVST003935.

       Panther LLC filed their initial 2012 annual coal severance tax return on January 31, 2013,

showing total taxes due of $4,742,353.52 and claiming a tax liability of $268,721.16. Panther LLC

made a return payment of $268,721.16. On February 25, 2013, Panther LLC filed an amended

return showing a total tax due of $2,370,676.76. Defendant asserts that Panther LLC reduced its

tax burden by $2,300,000.00 from the initial return by unilaterally claiming entitlement to a reduced

tax rate applicable to thin coal seams.

       In September 2014, Patriot Coal Company filed a 2013 business franchise tax return. On

the return, Patriot Coal Company claimed a tax refund in the amount of $439,939.00 and a tax

credit of $20,000.00. See Ex. 47, Hartsog Dep. Ex. E, PATRIOT_00007775. Defendant admits


                                                 -5-
Case 17-04021      Doc 96     Filed 08/11/21 Entered 08/11/21 11:09:40            Main Document
                                          Pg 6 of 31


Patriot Coal Company properly requested a refund on the tax return filed in 2014. Plaintiff further

asserts that Defendant does not dispute the validity of the Patriot Coal Company tax refund.

       On January 21, 2020, Defendant filed West Virginia State Tax Department’s Response to

Plaintiff’s Statement of Material Facts arguing genuine issues of fact exist demonstrating that

Plaintiff is not entitled to summary judgment on its turnover claim against Defendant. Also, on

January 21, 2020, Plaintiff filed Plaintiff Eugene Davis’ [sic] Response in Opposition to Defendant

West Virginia State Tax Department’s Motion for Summary Judgment and Plaintiff’s Response to

West Virginia State Tax Department’s Statement of Material Facts relying on Defendant’s own

pleadings, documents, and witness testimony—all of which establish Plaintiff’s right to obtain the

four tax refunds at issue.

       On February 3, 2020, Defendant filed West Virginia State Tax Department’s Reply in

Support of its Motion for Summary Judgment alleging that Defendant repeatedly informed Plaintiff

and Debtors, both before and during this litigation, that Defendant held no such tax refunds and,

that until Debtors complied with the necessary statutory requirements and filed cognizable and

proper tax refund claims, Debtors would not qualify for the refunds Plaintiff seeks in this suit.

Defendant further argues that Plaintiff’s refund claims are disputed and unliquidated in both nature

and amount and, therefore, not properly the subject of a turnover action under Section 542 of the

Bankruptcy Code.

       Also, on February 3, 2020, Plaintiff filed Plaintiff’s Reply in Support of Motion for Summary

Judgment, emphasizing that the uncontroverted evidence shows that (i) Patriot Coal submitted

written requests for the tax refunds; (ii) West Virginia State Tax Department was aware Patriot had

submitted these tax refund requests; (iii) West Virginia State Tax Department either approved the

tax refunds for Catenary Coal Company and Patriot Coal or the severance tax rates resulting in the

requested tax refunds for Panther LLC and Coyote Coal Company; and (iv) West Virginia State Tax

Department cannot offset the tax refund claims.




                                                -6-
Case 17-04021       Doc 96      Filed 08/11/21 Entered 08/11/21 11:09:40             Main Document
                                            Pg 7 of 31


       On February 10, 2020, Defendant filed West Virginia State Tax Department’s Motion for

Authority to File a Surreply asking this Court for leave to file a surreply to address the new argument

Plaintiff raises in its reply in further support of their motion for summary judgment. See Doc. 87.

Plaintiff raised an entirely new argument, never before asserted, that Defendant’s affirmative

decision not to file a proof of claim for Patriot Coal’s breach of the Claim Settlement in the Second

Bankruptcy Cases precludes Defendant from setting off the refunds against the amounts due under

the Claim Settlement. The Court granted Defendant’s Motion for Authority to File a Surreply on

February 10, 2020. On February 11, 2020, Defendant filed West Virginia State Tax Department’s

Surreply in Further Opposition to Plaintiff’s Motion for Summary Judgment arguing that Plaintiff cites

no statutory or judicial authority in support of the proposition and ignores both contrary judicial

authority and relevant facts.

                                          JURISDICTION

       This Court has jurisdiction over the parties and subject matter of this proceeding under 28

U.S.C. §§ 151, 157, and 1334 (2017) and Local Rule 89.9-01(B) of the United States District Court

for the Eastern District of Missouri. This is a core proceeding under 28 U.S.C. § 157(b)(2)(E)

(2017). Venue is proper in this district under 28 U.S.C. § 1409(a) (2017).

                                     CONCLUSIONS OF LAW

       Under Rule 56(c) of the Federal Rules of Civil Procedure, as made applicable under Rule

7056 of the Federal Rules of Bankruptcy Procedure, summary judgment is proper “if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact and that the moving party is entitled to

a judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 2550

(1986). The moving party has the burden of showing that there is no genuine issue of material fact,

and that it is entitled to judgment as a matter of law. Id. at 323. Once the moving party carries its

burden, the burden shifts to the non-movant. Id. In ruling on a motion for summary judgment, a

court must view all the facts in a light most favorable to the non-moving party, and that party must


                                                  -7-
Case 17-04021        Doc 96      Filed 08/11/21 Entered 08/11/21 11:09:40            Main Document
                                             Pg 8 of 31


receive the benefit of all reasonable inference drawn from the facts. Robinson v, Monaghan, 864

F.2d 622, 624 (8th Cir. 1989) citing Trnka v. Elanco Prods. Co., 709 F.2d 1223, 1224-25 (8th Cir.

1983)).

          On the cross-motions for summary judgment, the Court must determine (1) whether

Plaintiff can maintain a Section 542 turnover action against Defendant; (2) whether Defendant owes

Plaintiff $6,000,000.00 in tax refunds; (3) whether Defendant is “entitled” to exercise its right of

offset against the tax refunds due to Plaintiff; (4) whether Defendant has the unrestricted right to

offset any tax refund amounts against the $10,000,000.00 Debtors owe to Defendant under the

Claim Settlement; and (5) whether Plaintiff’s tax refund claims are time-barred under West Virginia

law. The Court resolves the matter below.

I. Section 542 Turnover Action

          Pursuant to Section 542(a) of the Bankruptcy Code, “[e]xcept as provided in subsection (c)

or (d) of this section, an entity, other than a custodian, in possession, custody, or control, during

the case, of property that the trustee may use, sell, or lease under Section 363 of this title, or that

the debtor may exempt under Section 522 of this title, shall deliver to the trustee, and account for,

such property or the value of such property, unless such property is of inconsequential value or

benefit to the estate.” 11 U.S.C. § 542(a). Pursuant to Section 542(b) of the Bankruptcy Code,

“[e]xcept as provided in subsection (c) or (d) of this section, an entity that owes a debt that is

property of the estate and that is matured, payable on demand, or payable on order, shall pay such

debt to, or on the order of, the trustee, except to the extent that such debt may be offset under

Section 553 of this title against a claim against the debtor.” 11 U.S.C. § 542(b). As part of a prima

facie case, the trustee must demonstrate by clear and convincing evidence that the assets in

question are part of the bankrupt's estate. Evans v. Robbins, 897 F.2d 966, 968 (8th Cir. 1990)

citing Maggio v. Zeitz, 333 U.S. 56, 63-64, 68 S.Ct. 401, 405, 92 L.Ed. 476 (1948).

          Turnover under Section 542 is available only for property that is undeniably estate property.

Stanziale v. Pepper Hamilton, LLP (In re Student Fin. Corp.), 335 B.R. 539, 554 (D. Del.2005) (To


                                                   -8-
Case 17-04021      Doc 96     Filed 08/11/21 Entered 08/11/21 11:09:40             Main Document
                                          Pg 9 of 31


“state a claim for turnover of property under § 542, a plaintiff must allege that transfer of the

property has already been avoided or that the property is otherwise the undisputed property of the

bankruptcy estate.”). Turnover is not permitted where a bona fide dispute exists as to ownership

of the subject property. Dershaw v. Ciardi (In re Rite Way Elec., Inc.), 510 B.R. 471, 484 (Bankr.

E.D. Pa. 2014). Not surprisingly, turnover claims for assets which are the subject of disputed

causes of action are routinely dismissed as not being ripe. See Schlossberg v. Madeoy (In re

Madeoy), 576 B.R. 484 (Bankr. D. Md. 2017) (citing Pry v. Maxim Glob. Inc. (In re Maxim Truck Co.

Inc.), 415 B.R. 346, 357 n. 4 (Bankr. S.D. Ind. 2009)). (“[T]he Trustee's remedy under § 542 for

turnover ... only ripens upon a determination by the Court that the property in dispute is, in fact,

property of the estate.”)). In re RedF Mktg., LLC, 589 B.R. 534, 546 (Bankr. W.D. N.C. 2018).

“Section 542 allows for the collection of debts owed to a bankruptcy estate, but it is not meant as

a substitute method for resolving contractual disputes: ‘It is settled law that the debtor cannot use

the turnover provisions to liquidate contract disputes or otherwise demand assets whose title is in

dispute.’” Id. (quoting United States v. Inslaw, Inc., 932 F.2d 1467, 1472 (D.C. Cir. 1991))

(emphasis added). Furthermore, turnover proceedings are not to be used to liquidate disputed

contract claims. In re Chick Smith Ford, Inc., 46 B.R. 515, 518 (Bankr. M.D. Fla.1985). Clearly,

Congress envisioned the turnover provision of Section 542, to apply to tangible property and money

due to the debtor without dispute which are fully matured and payable on demand. See United

States v. Whiting Pools, Inc., 462 U.S. 198, 202-03, 103 S.Ct. 2309, 2312-13, 76 L.Ed.2d 515

(1983); In re Chick Smith Ford, 46 B.R. at 518. Therefore, a tax refund is property of the estate

pursuant to 11 U.S.C. § 541 and is subject to turnover pursuant to 11 U.S.C. § 542. “It is well

established that income tax refunds are property of the estate.” In re Ferns, 232 B.R. 453 (Bankr.

D. Ariz.1999) (citing Kokoszka v. Belford, 417 U.S. 642, 94 S.Ct. 2431, 41 L.Ed.2d 374 (1974)). See

also, In re Goertz, 202 B.R. 614 (Bankr. W.D. Mo.1996).

       Here, the record is clear that a bona fide dispute exists between Plaintiff and Defendant

regarding the purported tax refunds as tangible property of the estate. Further, the dispute turns


                                                 -9-
Case 17-04021      Doc 96     Filed 08/11/21 Entered 08/11/21 11:09:40             Main Document
                                         Pg 10 of 31


on whether the purported tax refunds as tangible property of the estate that can be liquidated,

payable on demand, and a mature debt due to Plaintiff. Under Section 542, turnover proceedings

apply to tangible property such as purported tax refunds and money due to Plaintiff without dispute

which are fully mature and payable on demand. Therefore, a turnover action is permissible only

when Defendant has possession of Plaintiff’s property and Debtors claim to the purported tax

refunds is undisputed. To put it differently, the purported tax refunds in Defendant’s possession

have been disputed by Defendant which pokes a hole into Plaintiff’s position to maintain a Section

542 turnover action against Defendant. Defendant argues this dispute between Plaintiff and

Defendant over the purported tax refunds is fatal to the Section 542 turnover action. This Court

disagrees.

       Plaintiff argues that evidence presented to this Court has met the burden of proof to

establish a prima facie case and demonstrate by clear and convincing evidence that Defendant

owes a debt that is property of the bankruptcy estate, matured, payable on demand, and Plaintiff

has a right to the turnover of the requested property. The Court analyzes the Section 542 turnover

requirements as followed:

       a. Plaintiff’s Refund Claims are Property of the Bankruptcy Estate

       Under 11 U.S.C. § 541(a)(1), the bankruptcy estate is comprised of “all legal or equitable

interests of the debtor in property as of the commencement of the case.” 11 U.S.C. § 541(a)(1).

When Congress enacted Section 541 of the Bankruptcy Act of 1978, it affirmatively adopted the

Supreme Court's analysis of property that was contained in Segal v. Rochelle:

                      [T]he estate is comprised of all legal or equitable interest of
                      the debtor in property, wherever located, as of the com-
                      mencement of the case. The scope of this paragraph is
                      broad. It includes all kinds of property, including tangible or
                      intangible property, causes of action ... and all other forms
                      of property currently specified in section 70a of the Bank-
                      ruptcy Act.... The result of Segal v. Rochelle, 382 U.S. 375
                      [86 S.Ct. 511, 15 L.Ed.2d 428] (1966), is followed, and the
                      right to a refund is property of the estate.

In re Barowsky, 946 F.2d 1516, 1518–19 (10th Cir. 1991) citing S. Rep. 95-989, 82, 1978
U.S.C.C.A.N. 5787, 5868.

                                               -10-
Case 17-04021      Doc 96     Filed 08/11/21 Entered 08/11/21 11:09:40             Main Document
                                         Pg 11 of 31


“The pre-petition portion of the refund essentially represents excessive tax withholding which would

have been other assets of the bankruptcy estate if the excessive withholdings had not been made.”

In re Barowsky, 946 F.2d 1516, 1518–19 (10th Cir. 1991). “Every court that has considered this

issue has held that the portion of an income tax refund that is based upon the pre-petition portion

of a taxable year constitutes property of the bankruptcy estate.” See In re Orndoff, 100 B.R. 516,

518 (Bankr. E.D. Cal.1989); In re Smith, 77 B.R. 633, 635 (Bankr. N.D. Ohio, 1987); In re Shults,

28 B.R. 395, 397 (BAP 9th Cir.1983); In re Edmonds, 27 B.R. 468, 469 (Bankr. M.D. Tenn.1983);

In re Verill, 17 B.R. 652, 654 (Bankr. D. Md.1982); In re Thomas, 14 B.R. 759, 764 (Bankr. E.D.

Mich.1981); In re Koch, 14 B.R. 64, 66 (Bankr. D. Kan.1981); In re Griffin, 1 B.R. 653, 654 (Bankr.

M.D. Tenn.1979).

       Here, the purported tax refunds are legal and equitable tangible property of Plaintiff based

on the pre-petition portion of a taxable year triggering an overpayment based on the thin seam tax

rate after the severance tax rate was assessed by Defendant. Under West Virginia Tax Procedure

and Administration Act, coal severance taxes are reported and paid in the same manner as income

taxes. As stated above, “every court that has considered this issue has held that the portion of an

income tax refund that is based upon the pre-petition portion of a taxable year constitutes property

of the bankruptcy estate.” This Court agrees that income tax refunds as legal and equitable tangible

property are property of the bankruptcy estate.

       b. Plaintiff’s Refund Claims are Liquidated

       “A claim becomes liquidated when both the amount due and the date on which it is due are

fixed and certain, or when the same become definitely ascertainable by mathematical computation.”

In re Estate of Lewis, 217 W. Va. 48, 56, 614 S.E.2d 695, 703 (2005) citing In re Matter of Midland

Industries, Inc., 237 Kan. 867, 868, 703 P.2d 840, 842 (1985). Here, Defendant argues the

purported tax refund claims are unliquidated. However, Defendant does not provide a detailed

explanation supporting its contention that the tax refund claims are unliquidated—which would

disqualify Plaintiff from a proper Section 542 turnover action. After reviewing the record before the


                                                -11-
Case 17-04021       Doc 96     Filed 08/11/21 Entered 08/11/21 11:09:40              Main Document
                                          Pg 12 of 31


Court, the four purported tax refund claims owed to Plaintiff can be ascertainable by mathematical

computation relying solely on Defendant’s records and admissions pertaining to not only the

amount of tax due but also the date on which the tax is due are fixed and certain. For example, the

purported tax refund claims due to Panther LLC, and Coyote Coal Company were calculated by

subtracting the tax paid from the tax due which is reflected in the documents and testimony of

Defendant. Therefore, this Court finds the purported tax refund claims are liquidated for purposes

of a proper Section 542 turnover action.

       c. Plaintiff’s Refund Claims are Payable on Demand

       “The terms ‘matured’, ‘payable on demand’, and ‘payable to order’ refer to debts that are

presently payable, as opposed to those that are contingent and become payable only upon the

occurrence of a certain act or event.” In re Gordons Transports, Inc., 51 B.R. 633, 636 (Bankr. W.D.

Tenn. 1985). Defendant argues that turnover proceedings apply to tangible property and money due

to the debtor “without dispute” which are fully matured and payable on demand. Here, Defendant’s

argument rest on whether the money due is disputed and not whether the purported tax refunds

would be payable on demand. The Court notes that Defendant acknowledges the purported tax

refunds would be payable on demand. Therefore, any tax refunds owed to Plaintiff on behalf of

Debtors would be matured and payable on demand for the purposes of a Section 542 turnover

action because Debtors paid Defendant money toward their tax liability resulting in an overpayment.

Thus, the overpayment entitles Plaintiff to a tax refund that is payable on demand.

       d. Plaintiff’s Refund Claims Dispute

       Section 542 turnover proceedings “apply to tangible property and money due to the debtor

without dispute which are fully matured and payable on demand.” In re Charter Co., 913 F.2d 1575,

1579 (11th Cir. 1990). For an action to be a turnover proceeding, it is not relevant that the defendant

disputes the existence of the debt by, perhaps, denying the complaint's allegations, as long as

those allegations state the existence of a mature debt. In re Nat'l Enterprises, Inc., 128 B.R. 956,

959 (E.D. Va. 1991). “A dispute as to the existence of a debt is a question that can be decided


                                                 -12-
Case 17-04021       Doc 96     Filed 08/11/21 Entered 08/11/21 11:09:40               Main Document
                                          Pg 13 of 31


during the course of a turnover proceeding.” Gordons Transports, 51 B.R. at 636; In re Kids World

of Am., Inc., 349 B.R. 152, 163 (Bankr. W.D. Ky. 2006).

        Here, the fact that Defendant denies these allegations does not take Plaintiff's action outside

the scope of Section 542(b). Other courts have consistently found that allegations similar to those

of Plaintiff fall within the scope of Section 542(b). In re Rawson, 40 B.R. 167, 169 (Bankr. N.D.

Ohio 1984) citing Georgia Pacific Corp. v. Sigma Service Corp., 712 F.2d 962 (5th Cir.1983); In re

Kakolewski, 29 B.R. 572 (Bankr. W.D. Mo.1983); In re Brame, 26 B.R. 309 (Bankr. W.D. Ky.1982);

In re Fulghum Construction Corp., 23 B.R. 147 (Bankr. M.D. Tenn.1982). Defendant argues that

none of the purported tax refund claims identify undisputed tangible property or a matured debt due

to Plaintiff and the Section 542 turnover action must fail. This Court notes Defendant’s reference

to the purported tax refund claims as “disputed.” Given the available evidence within the record,

this Court can make the determination regarding the specific allegations disputed by Defendant.

        After reviewing Defendant’s opening brief and objection, Defendant claims the dispute

remains because Panther LLC and Coyote Coal Company tax refunds were never properly

requested, Catenary Coal Company tax refund was previously offset, Patriot Coal Company tax

refund will be offset, and all the purported tax refund claims are time-barred under West Virginia

law. Plaintiff argues the reverse in relation to Defendant claims—asking this Court to determine

whether Panther LLC and Coyote Coal Company tax refunds was properly requested, to determine

was Catenary Coal Company refund offset, and to determine if Patriot Coal Company tax refund

was subject to an offset. Simply stating a string of facts without supporting and conclusive evidence

is not sufficient to defeat summary judgment. Given the historical nature concerning Plaintiff on

behalf of Debtors and Defendant regarding the purported tax refunds along with the numerous

pleadings filed, there is no clear indication of the threshold for a legitimate dispute or not under the

circumstances.

        Lastly, regarding the Section 542 turnover action, this Court stated in its prior Order denying

Defendant’s Third Motion to Dismiss that “Section 106 permits this Court to hear and determine any


                                                 -13-
Case 17-04021       Doc 96     Filed 08/11/21 Entered 08/11/21 11:09:40            Main Document
                                          Pg 14 of 31


issue arising with respect to the application of sections specifically enumerated in Section 106(a).

Section 542(a), under which the Trustee brings his complaint, is one of the sections specifically

enumerated in Section 106(a)…this Court is allowed to hear and determine the issues concerning

them” referring to Plaintiff’s refund claims in question.

II. Purported Tax Refunds Owed

       Under the tax code in West Virginia, coal severance taxes are reported and paid in a

manner similar to income taxes. Each month, the taxpayer estimates the amount of coal it severed

in the previous month, calculates an estimate of the coal severance taxes and pays the estimated

amount of taxes due. See W. Va. Code Ann. § 11-13A-1 et seq. & W. Va. Code Ann. § 11-12-1 et

seq. At the end of the tax year, the taxpayer files an annual return showing the actual amount of

severed coal, the coal severance taxes owed, and the severance taxes it previously paid during the

tax year. Id. The annual return shows either a tax liability—if the taxes owed exceed the payments

tendered or an overpayment—if the payments made exceeded the taxes owed triggering a tax

refund. Pursuant to W. Va. Code Ann. § 11-10-14(a), “in the case of an overpayment of any

tax…the Tax Commissioner shall refund to the taxpayer the amount of the overpayment or, if the

taxpayer so elects, apply the same as a credit against the taxpayer’s liability for the tax for other

periods. The refund or credit shall include any interest due the taxpayer under W. Va. Code Ann

§ 11-10-17.” See W. Va. Code Ann § 11-10-14(a).

       As to claims for refund or credit, “no refund or credit shall be made unless the taxpayer has

timely filed a claim for refund or credit with the Tax Commissioner. A person against whom an

assessment or administrative decision has become final is not entitled to file a claim for refund or

credit with the Tax Commissioner. The Tax Commissioner shall determine the taxpayer’s claim and

notify the taxpayer in writing of his or her determination.” See W. Va. Code Ann. § 11-10-14(c).

Further, “if the taxpayer is not satisfied with the Tax Commissioner’s determination of taxpayer’s

claim for refund or credit, or if the Tax Commissioner has not determined the taxpayer’s claim within




                                                 -14-
Case 17-04021      Doc 96      Filed 08/11/21 Entered 08/11/21 11:09:40             Main Document
                                          Pg 15 of 31


90 days of the claim was filed,…the taxpayer may file, with the Tax Commissioner, either personally

or by certified mail, a petition for refund or credit.” See W. Va. Code Ann. § 11-10-14(d)(1).

       Here, this Court must determine whether the amount of tax paid by Debtors to Defendant

for tax years from 2011 to 2014 resulted in an overpayment triggering a refund or a tax liability. The

Court examines Debtors tax activity below.

a. Catenary Coal Company

       Defendant concedes in numerous pleadings filed with this Court that “on or about January

31, 2012, Catenary Coal Company filed its 2011 annual coal severance tax return;…claimed a

refund of $1,219,083.43; and a month later, the Tax Department approved the refund claim.” [Boyle

Declaration]. To put it differently, Defendant admitted that Catenary Coal Company requested the

tax refund in the amount of $1,219,083.43 on its 2011 tax return—demonstrating that Debtor knew

how to properly request a tax refund. Importantly, Defendant acknowledges that Catenary Coal

Company overpaid its coal severance taxes by $1,219,083.43 resulting in a tax refund. However,

Defendant determined that Catenary Coal Company was not entitled to the tax refund due to

outstanding taxes owed for 2007-2010 tax years, plus unpaid severance taxes for the months of

January and February 2012.

       Pursuant to W. Va. Code Ann. § 11-10-11(j)(1), “Whenever a taxpayer has a refund or credit

due it for an overpayment…the Tax Commissioner may reduce the amount of the refund or credit

by the amount of any tax administered under the West Virginia Tax Procedure and Administration

Act, whether it be the same tax or any other tax, which is owed by the same taxpayer and

collectible.” Here, Defendant argues that it exercised its right to offset under W. Va. Code Ann.

§ 11-10-11(j)(1) the full amount of the tax refund due to Catenary Coal Company for the

overpayment triggering the $1,219,083.43 plus interest refund. Defendant applied the overpayment

to Catenary Coal Company’s tax liability for outstanding taxes due for 2007-2010 tax years, plus

unpaid coal severance taxes for the month January 2012, February 2012, and April 2012.

However, Plaintiff argues that Defendant did not inform Debtors prior to the First Bankruptcy Cases


                                                -15-
Case 17-04021       Doc 96     Filed 08/11/21 Entered 08/11/21 11:09:40              Main Document
                                          Pg 16 of 31


that it had offset Catenary Coal Company’s refund claim despite Defendant’s standard practice to

notify a taxpayer that a claimed tax refund was offset. Further, Plaintiff argues that Defendant did

not inform Debtors of the alleged offset during the Claim Settlement negotiations in 2013. Also,

Defendant made no mention of the alleged offset in its response to the Enforcement Motion or in

any of the discussions the parties had in 2014 regarding Catenary Coal Company’s tax refund.

       Plaintiff argues that “Catenary Coal Company appealed the Audit Assessment that was

issued on December 9, 2011 to the West Virginia Office of Tax Appeals, and Defendant received

a copy of that appeal on February 10, 2012—more than two weeks prior to the date on which

Defendant alleges to have offset Catenary Coal Company’s tax refund under W. Va. Code Ann. §

11-10-11(j)(1). This is critical because Defendant cannot exercise its offset rights unless “the

amounts are owed by the same taxpayer and collectible.” Id. Under West Virginia law, however,

“amounts owed under an audit assessment are not collectible until the appeals process is

complete.” Ex. 22, Irby Dep. Ex. 35, Patriot_00008201-Patriot_00008226 (stating the assessment

is not final if the taxpayer filed a petition for reassessment). The Court notes that Debtors filed the

First Bankruptcy Cases on July 12, 2012. Since the prior taxes owed under the audit assessment

remained on appeal, Debtors’ bankruptcy filing would have stayed that appeal. The automatic stay

in place would mean that the audit assessment amounts for the taxes owed remain uncollectible

under W.Va. Code Ann. § 11-10-11(j)(1). The Court finds a dispute over Defendant’s right to offset

Catenary Coal Company’s tax refund because of the pending appeal of the audit assessment and

the automatic stay in effect after the filing of Debtors First Bankruptcy Cases. The prior taxes owed

by Debtors remained on appeal until they were resolved in the Claim Settlement, further questioning

Defendant’s offsetting of Catenary Coal Company’s tax liability against the tax refund claim.

Therefore, the Court finds that a genuine dispute as to the amount of the tax refund with interest,

if any, is owed to Plaintiff does exist in this case. Also, Debtors First Bankruptcy Cases stayed the

audit assessment that was on appeal and consequently not collectible for Defendant to offset.

Further, the prior tax liability owed by Debtors to Defendant was apparently resolved during the


                                                 -16-
Case 17-04021      Doc 96     Filed 08/11/21 Entered 08/11/21 11:09:40            Main Document
                                         Pg 17 of 31


Claim Settlement negotiations further challenging Defendant’s ability to offset Catenary Coal

Company’s tax refund claim.

b. Coyote Coal Company

       Coyote Coal Company filed its 2012 annual severance tax return on January 31, 2013,

showing total taxes due of $4,724,501.40 and claiming a tax liability of $365,344.38 On February

25, 2013, Coyote Coal Company filed an amended 2012 annual severance tax return, showing a

tax liability of $4,440,190.68. Defendant argues that Coyote Coal Company reduced its tax liability

on its amended return by $284,310.73 by “unilaterally” claiming entitlement to the thin seam tax

rate. Defendant further argues that Coyote Coal Company’s amended return also showed payments

of estimated liability during 2012 totaling $4,096,442.10, leaving a remaining balance of

$343,748.58 due in taxes. Defendant asserts Coyote Coal Company did not request either a refund

or credit on its return and that Coyote Coal Company never amended its return seeking either a

refund or credit in any amount, including the $284,310.73 it seeks in this adversary proceeding.

       Plaintiff argues Coyote Coal Company claimed a thin seam tax rate for certain coal mines.

Under the thin seam tax rate, Coyote Coal Company’s tax due totaled $4,440,190.68 for twelve

months of 2012. Plaintiff further argues this amount should be reduced by the May and June 2012

severance tax payments because Coyote Coal Company never paid those amounts. Those

amounts were part of the Claim Settlement instead.        As Defendant concedes, Coyote Coal

Company made monthly payments of $4,096,442.10 and a return payment of $365,344.28 in 2012,

for a total payment of $4,461,786.48 against a tax liability of $3,711,716.44 for ten months. The

difference between the total amount paid and the total liability amounts leaves a tax refund due of

$750,074.04 plus accrued interest.

       Here, the issue before the Court is whether the tax refund due and payable to the Trustee

is permitted because of Coyote Coal Company applying the proper severance tax rate. The Court

notes the proper severance tax rate is determined by Defendant’s geologist evaluation of the

corporate entity’s isopach maps. And, if Coyote Coal Company did not request either a refund or


                                               -17-
Case 17-04021       Doc 96     Filed 08/11/21 Entered 08/11/21 11:09:40              Main Document
                                          Pg 18 of 31


credit on its return is the tax refund proper under West Virginia tax law. The Court determined

Coyote Coal Company filed an initial 2012 severance tax return on January 30, 2013 utilizing the

severance tax rate, which resulted in Coyote Coal Company owing taxes to Defendant. However,

Coyote Coal Company filed an amended tax return claiming the thin seam tax rate for certain coal

mines, which resulted in a tax refund being due to Coyote Coal Company.

       The Court examined the Irby and Hamilton depositions in the case where Defendant’s

geologist, in reference to evaluating the Coyote Coal Company isopach map for the thin seam tax

rate determination, stated “I passed the Coyote Coal Blue Creek Mine #2 because the maps were

excellent and it actually qualified. That same day, the West Virginia Tax Department geologist sent

an internal email to another West Virginia Tax Department employee informing her that Coyote had

provided him with the amended maps and, based upon his review, Coyote’s maps are approved

for both years. The new maps really are good.” See Ex. 35, Irby Dep. Ex. 14, WVST003933 and

Ex. 36, Hamilton Dep. Ex. 5, WVST003935. Defendant’s geologist indicated Coyote Coal

Company’s isopach map was “excellent” and “approved” as evidence in the record and depositions

suggest that Defendant’s geologist approved the thin seam tax rate for the isopach maps Coyote

Coal Company presented on their 2012 tax return. Therefore, this Court finds Defendant’s assertion

that Coyote Coal Company acted “unilaterally” to be in error. Defendant’s geologist weighed in on

the thin seam tax rate determination which resulted in the refund due to Coyote Coal Company in

the amount of $750,070.04 with accrued interest. Regarding the limitation on claims for a tax

refund, “the taxpayer shall file a claim for refund within three years after the due date of the return

in respect of which the tax was imposed…” See W.Va. Code Ann. § 11-10-11(j)(1). The dispute

remains over whether Coyote Coal Company “filed a claim for refund” within three years after the

due date of the tax return. In other words, the dispute remains over whether Defendant can

procedurally withhold Coyote Coal Company’s tax refund if a formal “claim for refund” was not filed

within three years after the due date of the tax return. However, under W. Va. Code Ann. § 11-10-




                                                 -18-
Case 17-04021       Doc 96      Filed 08/11/21 Entered 08/11/21 11:09:40           Main Document
                                           Pg 19 of 31


11(c), “no refund shall be made unless the taxpayer has timely filed a claim for refund with the Tax

Commissioner.”

        c. Panther LLC

        Panther LLC filed its initial 2012 annual coal severance tax return on January 31, 2013,

showing total taxes due of $4,742,353.52 and claiming a tax liability of $268,721.16. Panther LLC

made a return payment of $268,721.16. On February 25, 2013, Panther LLC filed an amended

return showing a total tax due of $2,370,676.76. Defendant asserts that Panther LLC reduced its

tax burden by $2,300,000.00 from the initial return by unilaterally claiming entitlement to a reduced

tax rate applicable to thin coal seams. The amended tax return showed that Panther LLC had made

payments of estimated taxes during 2012 which totaled $3,241,830.87. Panther LLC indicated the

amended tax return resulted in an overpayment of $871,154.11. Defendant argues Panther LLC

did not request on its tax return that this overpayment be refunded to it. Defendant stated that

Panther LLC requested a credit for the $871,154.11 overpayment. According to Defendant,

Panther LLC has never amended its tax return with Defendant to request a refund as to any alleged

overpayments, including the $2,371,176.76 alleged in this case. Defendant therefore disputes that

Panther LLC has complied with W. Va. Code Ann. § 11-10-11(a) and W. Va. Code Ann. § 11-10-

11(j)(1) to qualify for the tax refund.

        Plaintiff is seeking $1,755,463.52 plus accrued interest for the tax refund requested by

Panther LLC pertaining to its 2012 annual severance tax return. In 2013, Panther LLC filed an initial

2012 annual severance tax return that utilized the 2% thin seam tax rate.              Panther LLC

subsequently filed an amended tax return that utilized a 1% thin seam tax rate, which resulted in

a tax refund due to Panther LLC. Under the amended thin seam tax rate, Panther LLC’s tax due

for the twelve months of 2012 was $2,370,675.75. As the case with Catenary Coal Company, the

amount should be reduced by the May and June 2012 severance taxes because Panther LLC never

paid those amounts as they were resolved in the Claim Settlement. Deducting the May and June

2012 severance taxes from the total amount due of $2,370,675.75 yields a ten-month tax due of


                                                -19-
Case 17-04021      Doc 96     Filed 08/11/21 Entered 08/11/21 11:09:40             Main Document
                                         Pg 20 of 31


$1,755,046.85. The difference between the total amount of tax paid and the tax liability equals a

tax refund due to Panther LLC of $1,755,463.52 plus accrued interest.

       Similarly, to the issue with Coyote Coal Company tax refund, the issue for the Court to

decide is whether the tax refund due and payable to Plaintiff rest on whether Panther LLC applied

the proper severance tax rate. As with Coyote Coal Company, Defendant’s geologist makes the

final determination of the proper severance tax rate. During the Irby deposition, Defendant’s

geologist reported, after visiting Panther LLC’s mine, to Defendant that, “I had previously suggested

WVDTR rejection of Panther LLC’s Severance Return based on vague geological descriptions of

the bottommost mined layer and whether, or not this layer should be included as coal. Upon

inspection it was decided that this bottommost layer of the Eagle Seam should be excluded from

the measurement required for successful qualification as Thin Seam. Therefore, Panther LLC’s

request for Thin Seam Reduced Rates of [1%] should be accepted as submitted.” See Ex. 46, Irby

Dep. Ex. 30, Patriot_00008424. Here, the Court determines that Defendant’s geologist ultimately

decided that Panther LLC’s 1% thin seam tax rate should be accepted and submitted triggering a

tax refund of $1,755,463.52 plus accrued interest. Further, Defendant admits that Panther LLC had

an overpayment, but the actual amount is in dispute. Also, Defendant alleges that Panther LLC

requested a “credit” of the overpayment and not a “refund” of the overpayment. The Court finds that

an overpayment whether a credit or refund suggest that Panther LLC is entitled to a payment in

excess of what is due under W.Va. Code Ann. § 11-10-11(a). However, the remaining dispute is

whether Panther LLC as the taxpayer elected a tax credit or a tax refund with accrued interest for

the overpayment.




d. Patriot Coal Company

       In September 2014, Patriot Coal Company filed a 2013 business franchise tax return. On

the return, Patriot Coal Company claimed a tax refund in the amount of $439,939.00 and a tax


                                                -20-
Case 17-04021       Doc 96     Filed 08/11/21 Entered 08/11/21 11:09:40              Main Document
                                          Pg 21 of 31


credit of $20,000.00. See Ex. 47, Hartsog Dep. Ex. E, PATRIOT_00007775. Defendant admits

Patriot Coal Company properly requested a refund on their tax return filed in 2014. Plaintiff further

asserts that Defendant does not dispute the validity of Patriot Coal Company’s tax refund. For

example, Defendant admits that Patriot Coal Company never used the $20,000.00 tax credit and

the total amount of the tax refund claimed is $439,939.00. However, Defendant also admits that

it has not issued the claimed refund because Patriot Coal Company owes Defendant

$10,000,000.00 under the Claim Settlement. Therefore, pursuant to W. Va. Code Ann. § 11-10-

11(j)(1) Defendant argues that it has a right to offset the tax refund amount of $439,939.00 to satisfy

Patriot Coal Company’s outstanding debt of $10,000.000.00. Also, Defendant argues neither

Plaintiff nor Patriot Coal Company has ever filed a petition under W. Va. Code Ann. § 11-10-14(d)

with the Office of Tax Appeals challenging Defendant’s right to offset. But for Defendant’s right to

offset, the Court determines that Patriot Coal Company was due a tax refund in the amount of

$439,939.00 plus accrued interest. The dispute is whether Defendant has the right to offset Patriot

Coal Company’s tax refund that would be due and payable to Plaintiff. Under the circumstances,

the Court analyzes Defendant’s right to offset tax refunds below in Part III of the Conclusions of

Law.

III. The Right to Offset Tax Refunds

       On the issue of the State of West Virginia’s right to offset tax refunds owed to a taxpayer,

W. Va. Code Ann. § 11-10-11(j)(1) states, “Whenever a taxpayer has a refund or credit due it for

an overpayment or any tax administered under the West Virginia Tax Procedure and Administration

Act, the Tax Commissioner may reduce the amount of the refund or credit by the amount of any tax

administered under this article, whether it be the same tax or any other tax, which is owe by the

same taxpayer and collectible as provided in subsection (a) of this section.” In U.S. on Behalf of the

Internal Revenue Service v. Norton, the appellate court for the third circuit concluded “that the

courts below were correct in looking to state law to determine when a setoff has occurred.” 717

F.2d 767, 772 (3d Cir. 1983). Under Pennsylvania law, the retention of a debtor's funds by a


                                                 -21-
Case 17-04021       Doc 96     Filed 08/11/21 Entered 08/11/21 11:09:40               Main Document
                                          Pg 22 of 31


creditor provides sufficient evidence of an intent to setoff. Pittsburgh National Bank v. United States,

657 F.2d 36 (3d Cir.1981). The Government, on behalf of the Internal Revenue Service, may be

correct in arguing that a national policy should govern IRS setoff rights, but that argument must be

addressed to Congress. U.S. on Behalf of the Internal Revenue Service v. Norton at 772. “Nothing

in the Bankruptcy Code or its legislative history indicates that Congress intended ‘a special

exception for the tax collector’ to the general principles governing section 553.” U.S. v. Norton, 772-

773 citing United States v. Whiting Pools, Inc., ___ U.S. ___, ___, 103 S.Ct. 2309, 2316, 76

L.Ed.2d 515 (1983). Courts already prohibited banks from setting off debts against a corporate

account during the pendency of a reorganization proceeding, unless those banks first request and

receive relief from the automatic stay in a bankruptcy court. U.S. on Behalf of the Internal Revenue

Service v. Norton at 773 citing In Re Penn Central Transportation Co., 453 F.2d 520 (3d Cir.1972).

“Without the automatic stay of setoff rights during reorganization, the Court reasoned, the loss of

bank accounts and of accounts receivable would probably prove fatal to many otherwise viable

businesses. If a bank could freeze the debtor's accounts upon the filing of a petition in bankruptcy,

the debtor's chances for successful rehabilitation would be substantially diminished.” U.S. on Behalf

of the Internal Revenue Service v. Norton, 717 F.2d 767, 772–73 (3d Cir. 1983).

        Additionally, “Section 553 of the Bankruptcy Code preserves the right of a creditor to offset

a mutual debt owing by such creditor to the debtor that arose before the commencement of the

case under this title against a claim of such creditor against the debtor that arose before the

commencement of the case....11 U.S.C. § 553. The application of setoff, however, is permissive

and lies within the equitable discretion of the trial court. I.R.S. v. Norton, 717 F.2d 767, 772 (3d

Cir.1983); In re Davies, 27 B.R. 898, 901 (Bankr. E.D.N.Y. 1983). The intent of the statute is clear

that one creditor should not be unfairly favored over the class of creditors and, when justice

dictates, setoff must be denied. According to the Code the right of setoff is limited and unavailable

if: (3) the debt owed to the debtor by such creditor was incurred by such creditor—(A) after 90 days

before the date of the filing of the petition; (B) while the debtor was insolvent; and (C) for the


                                                 -22-
Case 17-04021       Doc 96     Filed 08/11/21 Entered 08/11/21 11:09:40              Main Document
                                          Pg 23 of 31


purpose of obtaining a right of setoff against the debtor. 11 U.S.C. § 553(a)(3).” In re S. Indus.

Banking Corp., 809 F.2d 329, 332 (6th Cir. 1987).

       Here, Defendant argues that the State of West Virginia has the right to offset each of the

alleged tax refunds against the $10,000,000.00 outstanding and unpaid under the Settlement

Agreement, which the $10,000,000.00 was neither released under the Settlement Agreement nor

discharged in either of Patriot’s two bankruptcy proceedings. Plaintiff argues that Defendant did

not have a principled basis for refusing to pay Debtors’ tax refunds. Further, Plaintiff argues the tax

refunds were not released by the Claim Settlement. The issue at hand is whether Defendant can

offset Debtors’ tax refunds against the $10,000,000.00 that is due to the State of West Virginia.

While the Court agrees that the Tax Commissioner may reduce the amount of the refund or credit

by the amount of any tax due as a result of an overpayment, the difference here is that the taxpayer

is an “insolvent” taxpayer who filed for Chapter 11 bankruptcy protection in their First Bankruptcy

Cases. For Defendant to retain Debtors’ tax refunds after five years provide sufficient evidence of

Defendant’s intent to setoff. As the United States Supreme Court reasoned in United States v.

Whiting Pools, Inc., nothing in the Bankruptcy Code or its legislative history indicates that Congress

intended “a special exception for the tax collector” to the general principles governing Section 553.

United States v. Whiting Pools, Inc., 462 U.S. 198, 199, 103 S.Ct. 2309, 2310, 76 L.Ed. 515 (1983).

As the Court determined in U.S. on Behalf of I.R.S. v. Norton, banks are prohibited from setting off

debts against a corporate account during the pendency of a reorganization proceeding, unless

those banks first request and receive relief from the automatic stay in a bankruptcy court. Similarly,

Defendant should be prohibited from offsetting Debtors’ tax refunds against Debtors’ account during

the pendency of the reorganization proceeding before requesting relief from the automatic stay from

this Court. According to 11 U.S.C. § 553(a)(3), the right of setoff is limited and unavailable if the

debt owed to the debtor by such creditor was incurred by such creditor after 90 days before the

date of the filing of the petition; while the debtor was insolvent; and for the purpose of obtaining a

right of setoff against the debtor. This Court finds the $10,000,000.00 debt alleged by Defendant


                                                 -23-
Case 17-04021      Doc 96     Filed 08/11/21 Entered 08/11/21 11:09:40                Main Document
                                         Pg 24 of 31


to be owed by Debtors was established as a result of the Settlement Agreement post-bankruptcy

petition of the First Bankruptcy Cases, Debtors were insolvent, and Defendant asserts the right to

setoff the $10,000,000.00 debt against Debtors’ tax refunds. Therefore, this Court concludes that

Defendant does not have the right to offset Debtors’ tax refunds against a post-petition debt that

was established after the filing of the First Bankruptcy Cases and during the pendency of Debtors

reorganization who has the protection of the automatic stay. In order for Defendant to offset any

debts during Debtors’ bankruptcy proceedings would have required Defendant seek relief from the

automatic stay from this Court to pursue such enforcement action. The Court finds that Defendant

did not make this request.

IV. Claim Settlement Terms

       On November 4, 2013, Patriot Coal Company and the State of West Virginia settled proofs

of claim in the amount of $13,5000,00.00, comprised of a $7,000,000.00 priority claim and a

$6,500,000.00 general unsecured claim. See Hartsog Dep. 61:17-22; Hartsog Dep. Ex. O. The

Settlement Agreement states the following:

               Allowed Claims. Pursuant to section 1129(a)(9) of the Bankruptcy
               Code and the Claims Settlement Procedures Order, in full and final
               satisfaction of the Claim, the Parties agree that [the State] is allowed
               certain claims against the Settled Debtor(s) entity or entities and in
               the amount(s) and classification set forth in Exhibit B attached hereto
               (collectively, the “Allowed Claim”). The total priority Allowed Claim in
               the aggregate amount of $7 million set forth on Exhibit B hereto shall
               be paid as follows: (i) $3.5 million in cash on or before the latter of
               June 15, 2014 … and (ii) $3.5 million in cash on or before the latter
               of June 15, 2015 … The total unsecured Allowed Claim in the
               aggregate amount of $6.5 million … shall be paid in accordance with
               the Debtors’ plan of reorganization. It is expressly understood by the
               Parties that [the State] may seek satisfaction of the Claim only as set
               forth herein, and that in no event will the Debtors, their estates or any
               persons who are employed or otherwise associated with the Debtors
               be liable to the [State] in any other way whatsoever with respect to
               the Claim or the debt, obligation, liability, account, suit, damages or
               cause of action giving rise to the Claim.

(Hartsog Dep. Ex. O at 2).

Under Section 4 of the Settlement Agreement, Defendant agreed to release the Patriot

Debtors as follows: “Except as expressly agreed herein, [the State] does hereby fully, finally,

                                                 -24-
Case 17-04021       Doc 96      Filed 08/11/21 Entered 08/11/21 11:09:40               Main Document
                                           Pg 25 of 31


and forever waive, release and/or discharge the [Debtors] from all actions, causes of actions,

suits, debts, obligations, liabilities, accounts, damages, defenses or demands whatsoever,

known or unknown, giving rise to or otherwise relating to the Claim.” Notwithstanding the

express language of the Claim Settlement terms, Defendant argues that “nowhere in the

Settlement Agreement did the State agree to release prospectively any claims or defenses

that might arise in the future or as to the amounts owing under the Settlement Agreement.”

The Court notes the Settlement Agreement establishes that Defendant “fully, finally, and

forever released all causes of action relating to the Claim.” The terms “fully, finally, and forever

released all causes of action relating to Claim” amounts due under the Settlement, which

proves the State agreed to release prospectively any claims or defenses that might arise in

the future and is related to the Claim Settlement.

        Defendant further agues that it did not waive any offset rights of the amounts owing

under the Claim Settlement. Defendant asserts the confirmation orders in each of Patriot’s

successive Chapter 11 cases expressly preserved Defendant’s offset rights. The confirmation

order entered in these former Chapter 11 cases provided as follows:

                Nothing in the Plan or this Confirmation Order releases, dis-
                charges, precludes, exculpates, or enjoins the enforcement of . . .
                any valid right of setoff or recoupment by any Governmental Unit
                . . . [or] shall enjoin or otherwise bar any Governmental Unit from
                asserting or enforcing, outside this Court, any [such] liability…

(Doc. 5169 at **40-41 at ¶ 71).

        According to Defendant, the confirmation order entered in Debtors’ bankruptcy cases fully

preserved Defendant’s offset rights and recoupment. Also, Defendant pointed out that the

confirmation order in Patriot’s second set of bankruptcy proceedings contains a substantially similar

provision. See In re Patriot Coal Corp., Case No. 15-32450-KLP (Bankr. E.D. Va., Oct. 9, 2015)

([ECF Doc 1615] at *59-61, ¶ 154.a.(1)(viii) & b). Here, even if the Claim Settlement does not

prohibit Defendant’s right to setoff claims due under the agreement, the bankruptcy code upholds

a mutuality requirement for a valid setoff action. With respect to the requirement that the debts be


                                                  -25-
Case 17-04021       Doc 96     Filed 08/11/21 Entered 08/11/21 11:09:40              Main Document
                                          Pg 26 of 31


mutual, generally, mutual debts are “due to and from the same person in the same capacity.” In re

Sentinel Prods. Corp., P.I., Inc., 192 B.R. 41, 45 (N.D.N.Y.1996) (quoting Modern Settings Inc. v.

Prudential–Bache Sec., Inc., 936 F.2d 640, 648 (2d Cir.1991)) (citations omitted)). Moreover,

mutuality is strictly construed against the party seeking setoff. In re Sentinel Prods. Corp., 192 B.R.

at 45 (citing In re Westchester Structures, Inc., 181 B.R. at 739). In re Bennett Funding Grp., Inc.,

212 B.R. 206, 212 (B.A.P. 2d Cir. 1997), aff'd, 146 F.3d 136 (2d Cir. 1998). Defendant may setoff

the amounts due under the Claim Settlement if the debts are (1) between the same persons; (2)

for the same type of claims; and (3) pre-petition debts. Here, the Court finds that the debts due

under the Claim Settlement are between fifteen Patriot entities and not only the four entities seeking

tax refunds, that different type of claims—tax refunds and breach of contract claims are at issue,

which are not of the same type, and Defendant is attempting to offset post-petition debts as

demonstrated by Patriot’s failure to make payments due under the Claim Settlement.

       While the confirmation order stated that “nothing in the Plan or this Confirmation Order

releases, discharges, precludes, exculpates, or enjoins the enforcement of . . . any valid right of

setoff or recoupment by any Governmental Unit . . . [or] shall enjoin or otherwise bar any

Governmental Unit from asserting or enforcing, outside this Court,” the key distinction for this Court

is whether Defendant as a Governmental Unit engaged in a “valid right of setoff or recoupment”

against the taxpayer as Debtors in their First Bankruptcy Cases and Second Bankruptcy Cases.

For the reasons stated above, the Court determines that Defendant does not have a valid right of

setoff for non-mutual, post-petition debts that are not of the same type of taxpayer or claims.

V. Time-Barred Tax Refund Claims

       Under the West Virginia Tax Procedure and Administration Act, there are specific rules for

a taxpayer to timely file a claim for a tax refund. More specifically, under Section 11-10-14(c), “[n]o

refund or credit shall be made unless the taxpayer has timely filed a claim for refund or credit with

the Tax Commissioner.” See W. VA. Code § 11-10-14(c). Section 11-10-14(l)(1) defines what

constitutes a timely filed request as followed:


                                                  -26-
Case 17-04021      Doc 96     Filed 08/11/21 Entered 08/11/21 11:09:40               Main Document
                                         Pg 27 of 31


                      (1)     Limitation on claims for refund or credit.

                      (2)       General rule. — Whenever a taxpayer claims to be
                      entitled to a refund or credit of any tax (or fee), additions to tax,
                      penalties or interest imposed by this article, or any article of this
                      chapter, or of this code, administered under this article, paid
                      into the treasury of this state, the taxpayer shall, except as
                      provided in subsection (d) of this section, file a claim for refund,
                      or credit, within three years after the due date of the return in
                      respect of which the tax (or fee) was imposed, determined by
                      including any authorized extension of time for filing the return,
                      or within two years from the date the tax (or fee) was paid,
                      whichever of the periods expires the later, or if no return was
                      filed by the taxpayer, within two years from the time the tax (or
                      fee) was paid, and not thereafter.

See W. Va. Code Ann. § 11-10-14(l)(1).

       Next, Section 11-10-14(d) outlines the procedural limitations for a taxpayer to challenge a

decision reached by the Tax Commissioner as to the taxpayer’s timely filed request:

                      (1)      If the taxpayer is not satisfied with the Tax Commis-
                      sioner’s determination of taxpayer’s claim for refund or credit, or
                      if the Tax Commissioner has not determined the taxpayer’s
                      claim within 90 days after the claim was filed, … the taxpayer
                      may file, with the Tax Commissioner, either personally or by
                      certified mail, a petition for refund or credit: Provided, That no
                      petition for refund or credit may be filed more than 60 days after
                      the taxpayer is served with notice of denial of taxpayer’s claim:
                      Provided, however, that after December 31, 2002, the taxpayer
                      shall file the petition with the Office of Tax Appeals in accor-
                      dance with §11-10A-9 of this code.

See W.Va. Code Ann. § 11-10-14(d).

       Here, Defendant argues that Plaintiff, nor Debtors have complied with the statutorily

mandated requirements by either filing a timely refund request or challenging Defendant’s

decision regarding the same. The Court notes Defendant’s position that Panther LLC and

Coyote Coal Company never filed a return requesting a refund in any amount. However,

Plaintiff argues that Panther LLC did request a credit on its 2012 annual return. Plaintiff

further highlights a response made during the Irby deposition that “a taxpayer that initially

elects to receive a credit can subsequently request a refund.” See Ex. 3, Irby Dep. 43:6-8.

As to Coyote Coal Company, its 2012 amended return was filed on February 25, 2013, and


                                                -27-
Case 17-04021       Doc 96     Filed 08/11/21 Entered 08/11/21 11:09:40               Main Document
                                          Pg 28 of 31


the annual return payment that was satisfied on January 30, 2013 demonstrated that Coyote

Coal Company overpaid taxes in 2012 resulting in a tax refund. The Court finds a dispute

between what constitutes a sufficient filing for a tax refund to be released from Defendant.

Defendant concedes that Panther LLC and Coyote Coal Company filed their 2012 amended

tax return on February 25, 2013, which triggered an overpayment. However, Defendant

argues that because a request for a refund was not elected within three years from the due

date of their tax returns under W.Va. Code Ann. § 11-10-14(l)(1) that a timely refund request

was not made but those claims are time barred. The Court understands that Plaintiff elected

to receive a credit instead of a tax refund initially. But, the question remains whether Plaintiff

filed a subsequent request before February 25, 2016 to amend their original request for a

credit to a refund after having knowledge of the discrepancy.

        As for Catenary Coal Company, Defendant argues that it applied Catenary Coal

Company’s tax refund amount to other outstanding taxes in February 2012 and April 2012.

Further, Defendant argues that under Section 11-10-14(d), Catenary Coal Company had 60

days thereafter to petition Defendant’s decision to setoff their tax refund, but Catenary Coal

Company never filed such a petition. Catenary Coal Company requested a tax refund of

$1,219,083.45 on its 2011 annual severance tax return filed in January 2012. According to

Plaintiff, Defendant approved the tax refund claim as due and owing in February 2012. See

Ex. 3, Irby Dep. 24:10. Further, Plaintiff indicated that Defendant never informed Catenary

Coal Company of the February 2012 offset until April 2015. See Ex. Irby. Dep. 121:18-21.

However, Defendant states that Defendant provided Patriot Coal and Catenary Coal

Company with a spreadsheet on August 23, 2015 showing the specific allocation of Catenary

Coal Company’s 2011 refund among the various taxes owed to Defendant. Plaintiff counters

by arguing Catenary Coal Company appealed the December 11, 2011 Audit Notice of

Assessment and Defendant received notice of this appeal on February 10, 2012—which was

ongoing at the time Patriot filed its First Bankruptcy Cases on July 9, 2012. Despite Plaintiff


                                                  -28-
Case 17-04021       Doc 96     Filed 08/11/21 Entered 08/11/21 11:09:40              Main Document
                                          Pg 29 of 31


arguing that Defendant approved the refund claim as due and owing in February 2012,

Defendant counters with “no dispute exists that Patriot Coal knew the State had denied

Catenary Coal Company refund claim by September 14, 2014.” The Court notes that a

dispute over the approval of the tax refund exist between Defendant and Plaintiff. But even

if Defendant approved the tax refund due and owing to Catenary Coal Company, Defendant

never disclosed the offsets until April 2015, which is more than three years after the offsets

allegedly occurred. See Ex. 3, Irby Dep. 121:18-21.

       The Claim Settlement resolved the December 11, 2011 Audit Notice of Assessment

claims that formed the basis of the offset by looking at the plain meaning of the agreement

that stated the Claim Settlement “resolved all claims and demands asserted against Patriot

Coal by the West Virginia Tax Department, including, without limitation, those asserted in the

Proof of Clam.” See Ex. 6, PATRIOT_00005756. (Scope of Agreement and Release). In order

for Defendant to exercise its offset rights, the tax amounts must be owed by the same

taxpayer and collectible under W. Va. Code Ann. § 11-10-14(a) and W. Va. Code Ann. § 11-

10-14(j)(1). As affirmed during the Irby deposition in relation to the West Virginia Tax

Procedure and Administration Act, “a tax assessment is not final if the taxpayer files a petition

for reassessment.” See Ex. 22, Irby Dep. Ex. 35, PATRIOT_00008201, at PATIOT_0008226.

To say it differently, amounts due and owing under an audit assessment appeal are not

collectible and therefore not final for the purpose of tax refund claims being time barred for

not meeting the three-year period to satisfy the statutory limitations. The Court notes

Defendant’s position that Catenary Coal Company failed to petition the Office of Tax Appeals

as to Defendant’s actions. However, the Court points to the terms of the Claim Settlement

which resolved all claims and demands asserted against Patriot Coal by Defendant, the exact

moment when Defendant gave Catenary Coal Company notice of its denial of the tax refund,

and the fact that the appeal stayed Defendant’s right to offset as the amount due and owing




                                                 -29-
Case 17-04021      Doc 96      Filed 08/11/21 Entered 08/11/21 11:09:40            Main Document
                                          Pg 30 of 31


was not collectible nor final. Therefore, the Court determines that the tax refund claim as to

Catenary Coal Company is not time barred.

       Similarly, Defendant argues Patriot Coal has never petitioned Defendant’s decision

to apply its 2013 refund of $439,939.00 against the $10,000,000.00 debt owed to Defendant.

Defendant does not dispute the validity of Patriot Coal’s claimed tax refund of $439,939.00

as a result of their business franchise tax return for 2013 in September 2014. Under Section

11-10-14(d), “if the taxpayer is not satisfied with the Tax Commissioner’s determination of

taxpayer’s claim for refund or credit, or if the Tax Commissioner has not determined the

taxpayer’s claim within 90 days after the claim was filed, … the taxpayer may file, with the

Tax Commissioner, either personally or by certified mail, a petition for refund or credit…” In

the present case, the Court questions whether Defendant communicated its decision to apply

its 2013 tax refund of $439,939.00 against the $10,000.00.00 debt owed to Defendant directly

to Patriot Coal and what recourse was provided to the taxpayer if Patriot Coal was not

satisfied with the Tax Commissioner’s determination of Patriot Coal’s tax refund claim. Direct

evidence from Defendant on this issue would assist the Court with resolving the dispute. As

of now, several issues of dispute remain, and a trial proceeding would unravel the gaps that

the numerous pleadings filed before this Court did not fill.

       In viewing the facts in the light most favorable to Plaintiff and Defendant in these

cross-motions for summary judgment, the Court finds there are genuine issues of material

fact that are sufficient grounds for a trial on the issues. Therefore,

       IT IS ORDERED THAT Defendant West Virginia State Tax Department’s Motion for Summary

Judgment is DENIED; and

       IT IS FURTHER ORDERED THAT Plaintiff Eugene Davis’ Motion for Summary

Judgment is DENIED.




 DATED: August 11, 2021                                    KATHY A. SURRATT-STATES
 St. Louis, Missouri                                    Chief United States Bankruptcy Judge


                                                -30-
Case 17-04021      Doc 96       Filed 08/11/21 Entered 08/11/21 11:09:40          Main Document
                                           Pg 31 of 31




Copies to:

                                                 Eugene Davis solely in his capacity as
 Office of the United States Trustee             Liquidating Trustee for the PCC
 Thomas F. Eagleton U.S. Courthouse              c/o Robert E. Eggmann
 111 South 10th Street, Suite 6.353              Carmody MacDonald P.C.
 St. Louis, MO 63102                             120 S. Central Avenue, Suite 1800
                                                 Clayton, MO 63105

 Robert E. Eggmann                               Michael Finnegan LeFevour
 Carmody MacDonald P.C.                          Kirkland & Ellis LLP
 120 South Central Avenue, Suite 1800            300 North LaSalle
 Clayton, MO 63105                               Chicago, IL 60654

 Jeffrey R Baron                                 Kevin W. Barrett
 Bailey & Glasser                                Bailey & Glasser LLP
 34 N. Gore Avenue, Suite 102                    209 Capitol Street
 Webster Groves, MO 63119                        Charleston, WV 25301

                                                 Maggie B. Burrus
 Kristin Boggs                                   Bailey & Glasser, LLP
 Bailey & Glasser, LLP                           209 Capitol Street
 209 Capitol Street                              Charleston, WV 25301
 Charleston, WV 25301




                                              -31-
